Citation Nr: 1623742	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for private dental expenses incurred in 2003.

[Three other claims are the subject to two separate decisions issued by the Board of Veterans' Appeals (Board) simultaneously herewith. 

The first separate decision addresses a claim for entitlement to increased compensation for a dependent prior to September 4, 2002.  This claim should be decided separately because it was initially denied by a different Agency of Original Jurisdiction (AOJ), namely the VA Regional Office (RO) in Denver, Colorado.  

The second separate decision addresses two claims - a claim to reopen service connection for cause of the Veteran's death, and a claim for accrued benefits - and is issued by a panel of three Veterans Law Judges (VLJs).  The two issues were denied by the RO in Denver, Colorado.  The two issues should be decided separately because each was initially denied by a different AOJ, and because each was addressed in Board hearings conducted in December 2012 and June 2015 by two different VLJs.  The two claims cannot be decided by the single undersigned VLJ below].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  He died on May [redacted], 2009 and the appellant is his surviving spouse.  

This case comes before the Board on appeal from an October 2003 administrative decision issued by the VAMC in Denver, Colorado, which denied payment for private dental treatment performed in April 2003.   

The appellant testified before the undersigned VLJ in a June 2015 video conference hearing at the RO in Denver, Colorado.  A transcript of the hearing is included in the claims file.  

In July 2014, the Board remanded this matter to the VAMC in Denver, Colorado.  The appeal is again REMANDED to the VAMC, which in this case is the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In its July 2014 remand, the Board found that an appeal for reimbursement of private dental expenses was pending at the time of the Veteran's death in May 2009.  In its remand directives, the Board requested: first, that the VAMC decide whether the appellant should be substituted for the Veteran's claim for reimbursement of dental benefits; and second, that the VAMC, irrespective of its decision regarding substitution, issue a Statement of the Case (SOC) in response to an October 2003 notice of disagreement (NOD) filed by the Veteran.  Manlicon v. West, 12 Vet. App. 238 (1999).

A review of the record indicates that the VAMC did not address the issue of substitution, and did not issue to the appellant a SOC.  This case must therefore be again remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As detailed in July 2014:  In an October 2003 administrative decision issued by the Denver VAMC, the Veteran was denied reimbursement for private dental expenses and treatment he incurred in 2003.  The VAMC determined that the private treatment was not previously authorized, was not performed in response to an emergency, and VA or other federal facilities were feasibly available to perform the dental work.  Less than two weeks later, the Veteran wrote a letter to his Congressman expressing disagreement with the denial of payment in October 2003 and stating that he was entitled to reimbursement for the cost of the private dental care.  This letter constituted a NOD, in response to which a SOC must be issued.    

The Board also noted in July 2014 that VAMC must make a determination in the first instance regarding whether the appellant may substitute for the Veteran in the pending dental claim.  The appellant filed a claim for DIC and accrued benefits (VA Form 21-534) in June 2009, less than a month after the death of the Veteran.  VA Fast Letter 10-30 states that  receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Fast Letter 10-30 (Aug. 10, 2010)(revised April 3, 2013).  The Fast Letter also states that the AOJ, in this case, the Denver VAMC, must make a determination in the first instance regarding eligibility for substitution.  Id.  The Board further notes that even if the VAMC finds that the appellant cannot substitute for the Veteran in the pending dental claim, the claim can still proceed as one for accrued benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper with respect to the claim for reimbursement of private dental expenses incurred in 2003.  The AOJ should refer to the appellant's June 2009 Form 21-534, her August 2009 statement, as well as Fast Letter 10-30 (Aug. 10, 2010)(revised April 3, 2013).  
 
2.  If the request for substitution is denied, issue a Statement of the Case (SOC) to the appellant and her representative addressing the claim for entitlement to reimbursement for private dental expenses incurred in 2003 for the purposes of accrued benefits.  If the appellant perfects the appeal, return the claims file along with any dental file to the Board. 

3.  If the request for substitution is allowed, issue a SOC to the appellant and her representative addressing the claim for entitlement to reimbursement for private dental expenses incurred in 2003 as a claim based on substitution.  If the appellant perfects the appeal for this claim, return the claims file along with any dental file to the Board.

In any SOC issued, the VAMC must address the following - the Veteran was service connected for teeth numbered 2, 7, 8, 9, 18, 28, 29, 30, and 31 in March 1952 and March 1953 rating decisions; although service treatment records are negative for an injury to the Veteran's mouth, the Veteran maintained that he incurred his dental problems as the result of a shrapnel wound to the mouth during combat service; in an April 2004 letter from the Veteran's private treating dentist, the dentist characterized the circumstances surrounding his treatment of the Veteran in 2003 as "emergent" and indicated that the Veteran's dental problems "may have led to serious threat to his well-being."  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




